Exhibit 10.38

ACE Limited

 

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION FOR 2004 AND 2005

 

Set forth below are the base salaries of the Chief Executive Officer and each of
the four most highly compensated executive officers in 2004 and their increased
annual base salary effective January 1, 2005, together with bonus amounts with
respect to 2004 compensation.

 

Evan Greenberg, President and Chief Executive Officer

 

    Base       Bonus

2004

  $ 1,000,000       $ 2,700,000

2005

  $ 1,025,000          

 

Brian Duperreault, Chairman

 

    Base       Bonus

2004

  $ 1,030,000       $ 1,800,000

2005

  $ 600,000          

 

Philip Bancroft, Chief Financial Officer

 

    Base       Bonus

2004

  $ 650,000       $ 650,000

2005

  $ 650,000          

 

Gary Schmazlriedt, Chairman and Chief Executive Officer, ACE Overseas General

 

    Base       Bonus

2004

  $ 625,000       $ 675,000

2005

  $ 650,000          

 

Brian Dowd, Chairman and Chief Executive Officer, ACE USA

 

    Base       Bonus

2004

  $ 525,000       $ 575,000

2005

  $ 575,000          

 

In addition to the above, these officers receive perquisites that may include
commuting and living expenses, personal travel on the corporate aircraft, use of
the corporate apartment, club memberships, financial planning and tax
preparation services, home security systems and reimbursement of certain medical
expenses not covered by primary insurance.

 